Case 1:20-cv-23564-MGC Document 101-1 Entered on FLSD Docket 08/16/2021 Page 1 of 8




                                         UNITED STATES DISTRICT
                                        COURT SOUTHERN DISTRICT
                                        OF FLORIDA MIAMI DIVISION



        DAVID WILLIAMS, CAROLL
        ANGLADE, THOMAS MATTHEWS,
        MARITZA ANGELES, and HOWARD
        CLARK,
                                                                       CASE NO. 1:20-cv-23564-MGC
        individually, and on behalf of other similarly
        situated individuals,
                                                                       SUPPLEMENTAL
                   Plaintiffs,                                         DECLARATION OF BRIAN
                                                                       DEVERY, ESQ. OF ANGEION
                             v.
                                                                       GROUP REGARDING CLAIM
        RECKITT BENCKISER LLC and                                      FILING
        RB HEALTH (US) LLC,

                   Defendants.


   I, Brian Devery, declare as follows:


              1.        I am a Project Manager with Angeion Group, LLC (“Angeion”), the
   Settlement Administrator retained in this matter, located at 1650 Arch Street, Suite 2210,
   Philadelphia, PA 19103. I am over 21 years of age and am not a party to this action. I have
   personal knowledge of the facts set forth herein and, if called as a witness, could and would
   testify competently thereto.
              2.        I have seen the Order entered on August 14, 2021, requesting Plaintiffs’
   Counsel to provide a more-detailed breakdown of the 22,706 claims that have been submitted
   as of August 13, 2021.1 Because Angeion is responsible for claims administration in this case,
   I was requested to assist in providing a response.
              3.        It is important to note that the claim filing period for this Settlement will not



   1
       Docket Entry 95, Williams et al. v. Reckitt Benckiser LLC et al., Case No. 1:20-cv-2356.
Case 1:20-cv-23564-MGC Document 101-1 Entered on FLSD Docket 08/16/2021 Page 2 of 8




   terminate until 45 days after the Court issues Final Approval, and that additional
   supplemental Notice is in the process of being implemented as described in the Supplemental
   Declaration of Steven Weisbrot, Esq. of Angeion Group Regarding the Supplemental Notice
   Program which was executed August 9, 2021, and was filed on August 10, 2021 at DE 86-2.

                                         Claims As of August 13, 2021

           4.       As of the time of the report on August 13, 2021, 22,706 claims have been filed
   online and/or mailed and received by Angeion2. Angeion has captured the information from
   these claims; however, Angeion has not completed the review of all documentation for
   completeness or performed a deduplication or fraud determination as of this time. To perform
   a complete deduplication and fraud determination Angeion must be possession of all claims
   that will be filed. Furthermore, these tasks are time and labor intensive utilizing not only
   programmatic comparisons of the data but a final manual review of claims data to locate those
   details that may not be detected by a programmatic review and to correct any associations
   incorrectly applied by the programmatic review. For example, in a case such as this, where
   claims are not limit to a “household” a programmatic review may not associate claims filed
   by William Claimant, Will Claimant, W. Claimant, Bill Claimant, B Claimant, W.Claim Ant
   and so forth as duplicative or fraudulent even though they are at the same address. Once a
   new claim is filed, the entire process must be repeated. Therefore, these processes are
   generally completed after the claim filing deadline has passed and all claims have been
   received. This declaration will provide information based on the claims filed assuming
   claimants have provided accurate information and not submitted multiple or fraudulent
   claims.

           5.       Under the Settlement, class members with proof of purchase may file two
   claims for a maximum benefit of $65.00, while class members without proof of purchase may
   file a total of four claims for a maximum benefit of $20.00 ($5.00 per claim). After applying
   the requested benefits per claim, Angeion’s records show 80,771 product purchases for a total
   of $425,057.60 are currently requested. A summary chart is below:



   2
    21,966 claims filed through the settlement website (https://rbsettlement.com) and 338 filed by submitting a claim
   via the USPS.
Case 1:20-cv-23564-MGC Document 101-1 Entered on FLSD Docket 08/16/2021 Page 3 of 8




         Claims Types             Total Claims          Total             Monetary Benefits
                                                     Neuriva              Requested To Date
                                                     Products
         With                               433           771                       $25,057.50
         Documentation
         W/Out                           22,273        80,000                      $400,000.00
         Documentation
         Total                           22,706        80,771                      $425,057.60



                     Claims Without Proof of Purchase – As of August 13, 2021

           6.     As reflected in the chart below, Angeion has received 22,273 claims that do not
   purport to contain proof of purchase. Of the 22,273 claims filed without proof of purchase,
   17,611 stated they had purchased the maximum of products (4) available for benefits under
   the settlement.

     Number of                 Claims        Percentage of          Total Value        Percentage
     Products                                      Claims            Requested         of Benefits
     Purchased
     4                          17,611                79%           $352,220.00              88%
     3                           1,902                  9%           $28,530.00                  7%
     2                           1,532                  7%           $15,320.00                  4%
     1                             786                  4%            $3,930.00                  1%
     0                             442                  2%                  0.00                 0%
     Total                      22,273               100%           $400,000.00             100%



           7.     As reflected in the chart above, there have been 442 claimants who selected “0”
   for the number of products purchased. In my experience, it is common for claimants to
   complete a claim form without selecting or providing the products purchased. Generally,
   claimants who select “0” will either have an opportunity to correct their error through a
   deficiency process, or claimants realize their error and file a separate claim (with the “0” claim
   being removed in a standard deduplication process.
Case 1:20-cv-23564-MGC Document 101-1 Entered on FLSD Docket 08/16/2021 Page 4 of 8




                    Claims With Proof of Purchase – As of August 13, 2021

          8.     As reflected in the chart below, Angeion has received 433 claims that purport
   to contain proof of purchase. Of the 433 claims, claiming to have proof of purchase, 348
   stated they had purchased 2 or more products and requested the maximum award.

     Number of                Claims       Percentage of          Total Value        Percentage
     Products                                    Claims            Requested         of Benefits
     Purchased
     2 or More                    348                80%           $22,620.00               90%
     1                             75                18%             $2,437.50              10%
     0                             10                 2%                 $0.00               0%
     Total                        433              100%            $25,057.50             100%


          9.     As with the previous table, some claimants selected “0” for the number of

   products purchased. Whereas these claims purport to have documented proof of purchase for

   the products claimed, Angeion will review the documentation and if proof of purchase is

   present, will update these claims as documented. In the case where these individuals (and

   any class members who similarly submit a claim for “0” products purchased) did not provide

   adequate proof of purchase, they will either receive a deficiency letter with an opportunity to

   cure or will have already filed a different claim that will be picked up in the deduplication

   process.

                              Updated Claims as of August 16, 2021

          10.    In an effort to provide as up-to-date information as possible, I was instructed to

   supplement the August 13 claims figures with recent claims that have been filed. As of August

   16, 2021, a total of 23,569 claims have been filed, which is an increase of 863 claims from
Case 1:20-cv-23564-MGC Document 101-1 Entered on FLSD Docket 08/16/2021 Page 5 of 8




   those reported by Mr. Bryson on August 13, 2021. Of the 863 new claims, 8573 were submitted

   without proof of purchase and 64 were submitted claiming to have proof of purchase. In order

   for the Court to understand the categorization of the newly-filed claims, I have updated the

   above tables to reflect the claims filed as of August 16, 2021.

                              No proof of purchase claims – as of August 16, 2021

       Number of                   Claims          Percentage of             Total Value           Percentage
       Products                                          Claims               Requested            of Benefits
       Purchased
       4                            18,380                    80%            $367,600.00                   88%
       3                             1,935                     8%              $29,025.00                   7%
       2                             1,556                     7%              $15,560.00                   4%
       1                                806                    3%               $4,030.00                   1%
       0                                453                    2%                      0.00                 0%
       Total                        23,130                  100%             $416,215.00                 100%


                                Proof of purchase claims – as of August 16, 2021

       Number of                   Claims         Percentage of              Total Value           Percentage
       Products                                         Claims                Requested            of Benefits
       Purchased
       2 or More                        352                   80%             $22,880.00                   90%
       1                                 77                   18%               $2,502.50                  10%
       0                                 10                    2%                    $0.00                  0%
       Total                            439                 100%              $25,382.50                 100%




   3
     Of the 857 “no proof of purchase” claims, 769 were for four products, 33 were for three products, 24 were for
   two products, 20 were for 1 product, and 11 were for zero products.
   4
     Of the 6 claims filed claiming to have proof of purchase, 4 were for two products, and 2 were for one product.
Case 1:20-cv-23564-MGC Document 101-1 Entered on FLSD Docket 08/16/2021 Page 6 of 8




                                        Undocumented Claims
          11.      While each settlement is unique, generally speaking, in consumer product

   administrations such as the instant matter, Angeion typically sees disproportionately large

   numbers of claims that do not provide proof of purchase documentation. Generally, class

   members do not keep receipts for retail purchases of small value products such as the ones at

   issue here or, do not, or cannot, retrieve proof of purchase documentation from order histories

   or loyalty card memberships. Class members most often opt instead for the default payment

   option. Please see the below 2 cases as examples:

      •         In re: Dial Complete Marketing and Sales Litigation, United States District Court for

                the District of New Hampshire, MDL Docket No. 11-md-2263-SM, Class members

                could submit a claim for up to 30 products without proof of purchase and were required

                to submit proof of purchase for any claim with 31 or more products. Angeion received

                332,815 claims. Of these claims 332,164 claims were for 30 products or less and did

                not contain proof of purchase documents, 651 claims were for 31 or more products. Of

                these 651 claims only 8 claims contained the required proof of purchase documentation.

      •         Carmen Andrews v. The Gap Inc., Et Al., San Francisco Superior Court, Case No. CGC-

                18-567237, Class members would receive a single voucher without the need to provide

                proof of purchase for $90.00 at the retail establishments at issue in this matter. If,

                however, a class member provided proof of purchase documentation, the class member

                would receive 2 vouchers, doubling their recovery. After deduplication and fraud

                review Angeion Approved 307,014 claims. Of these 291,391 did not provide eligible

                proof of purchase.
Case 1:20-cv-23564-MGC Document 101-1 Entered on FLSD Docket 08/16/2021 Page 7 of 8




                                           Future Claims
          12.     It also my experience that claim filing patterns in most administrations--

   regardless of the subject matter of the settlement-- tend to follow a fairly typical bell curve.

   Generally, many claims are filed when the claim period opens, concurrent with the

   implementation of the Notice Program. This is generally followed by a lull where claim filing

   slowly tapers off until a few weeks before the claim filing deadline when an uptick in claim

   filing begins again.

          13.     We would anticipate that in the instant matter, we will see increased claim

   filing activity when the supplemental notice as referenced above is implemented, followed by

   a lull, and an additional uptick in claim filing as the claim filing deadline approaches. While

   it is impossible to estimate the final number of claims that will be submitted or precisely when

   they will be filed, this model is prevalent, albeit not universal, in the normal course of claims

   administration.

          14.     The deadline to submit Claim Forms under the settlement is 45 days from the

   entry of the Final Order in this matter. As referenced above, Angeion will implement the

   supplemental notice campaign described in the supplemental declaration of Steven Weisbrot,

   which was designed and anticipated to generate new claims. In addition, Angeion will

   continue to maintain the settlement website, toll-free phone number and dedicated email

   inbox, receive and process Claim Forms, respond to Class Member inquiries, and report to

   the Court and Counsel as required.

          15.     Following the entry of Final Approval Order from the Court Angeion shall

   cause the settlement website to be updated to reflect the established claim filing deadline and

   shall accept claims to that time or until otherwise directed. Upon the achievement of the

   Effective Date, and the claims deadline, Angeion shall commence a review of all
Case 1:20-cv-23564-MGC Document 101-1 Entered on FLSD Docket 08/16/2021 Page 8 of 8




   documentation submitted, perform a duplication and fraudulent claim review of the claims

   received and perform a final calculation of the settlement awards. Angeion will cause

   Distribution of the Settlement Funds in accordance with the terms of the Settlement

   Agreement and the directives and Orders of the Court.

         16.    I hereby declare under penalty of perjury that the foregoing is true and correct

   to the best of my knowledge.

   Dated: August 16, 2021                           ____________________________________
                                                    Brian Devery
